Citation Nr: 1506671	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  09-10 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel





INTRODUCTION

The Veteran served on active duty from January 1958 to June 1964 with periods of active duty and inactive duty for training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Board notes that in his March 2009 VA Form 9 Substantive Appeal the Veteran indicated that he wanted to appear for a Board hearing at the local RO.  In September 2012, however, he checked that he did not want a Board hearing but wished to continue his appeal.  As such, the request for the hearing is considered withdrawn.  38 C.F.R. § 20.702(e) (2013).

This case was remanded for further development in September 2013 and May 2014.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not manifest in service, it was not compensably disabling within a year of separation from active duty, and it is not otherwise attributable to active service.

2.  Tinnitus was not manifest in service, it was not compensably disabling within a year of separation from active duty, and it is not otherwise related to service.



CONCLUSIONS OF LAW

1.  A bilateral loss disability was not incurred in or aggravated by service, and a sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

2.  Tinnitus was not incurred in or aggravated by service, and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in August 2007 VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  
 
VA has satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.
 
For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) ; 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim.

Analysis

The Veteran appeals the denial of entitlement to service connection for a bilateral hearing loss disability and tinnitus.  The Veteran asserts that his hearing loss and tinnitus began in service while working around loud vehicles.  He claims to have been exposed to acoustic trauma inservice which could have caused his conditions.  The Veteran is noted to have served as a vehicle mechanic while on active duty.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, such as tinnitus and a sensorineural hearing loss, may be service connected if incurred or aggravated by service, or if manifested to a degree of 10 percent disabling or more within one year after separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

"Active military service" is defined in VA laws and regulations as including any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a) (2014).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In light of the evidence of record, the Board finds against the claims of entitlement to service connection for hearing loss and tinnitus.  In this regard, service treatment records to include the April 1964 separation examination reflect normal clinical findings for the ears and denial of ear pathology.  Neither a compensably disabling sensorineural hearing loss nor tinnitus were shown within a year of separation from active duty.  

The Veteran had normal hearing for VA purposes at National Guard examinations in January 1982, December 1986, January 1991 and September 1995.  He also denied hearing loss and ear trouble in January 1982, December 1986, January 1991, February 1995 and September 1995.  When examined in January 1994 for National Guard purposes the Veteran specifically denied hearing loss of any kind, difficulty hearing and ringing in the ears.  

A review of the record discloses that the Veteran's disabilities manifested many years post service.  In September 2003, the Veteran reported hearing loss that started after leaving service.  The Board notes, however, that the first objective evidence of decreased acuity is not shown until around January 1982.  Complaints of hearing loss and/or tinnitus are also not shown in the record until almost decades after separation from service.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The disorders are shown years post-service but there is no medical evidence attributing any current pathology to service, or the symptoms therein.

The Veteran is competent to report loss of hearing and ringing in the ears, and the circumstances surrounding such.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's military occupational specialty while on active duty was wheel vehicle mechanic and that he asserts that his hearing loss and tinnitus began in service while working around loud vehicles.  The evidence, however, shows that the Veteran has been an inconsistent historian.  In this regard, in September 2003, the Veteran reported hearing loss that started after leaving service but in January 1982, December 1986, January 1991, February 1995 and September 1995 he denied hearing loss and ear trouble.  Furthermore, during the hearing conversation examination in January 1994, he specifically denied hearing loss of any kind, to include difficulty hearing and ringing in the ears.  The Veteran's statements to include histories given for examination purposes are clearly inconsistent.  As the Veteran has given inconsistent statements, the Board must find that he is an unreliable historian.

The Board has reviewed the service examination reports, VA medical records, the VA examinations and private treatment records of file.  These records do not include any opinion linking the Veteran's disabilities directly to service.  Rather, the November 2011 VA examiner opined that the hearing loss was not at least as likely as not (50 percent probability or greater) caused by or a result of an event in service.  She stated that there was no documented degradation of hearing during active service.  The VA examiner opined in February 2014 that the disabilities were less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner commented that service treatment records document no significant degradation of the Veteran's hearing during his military service and complaints of hearing loss and/or tinnitus were not found in his service treatment records.  There was no nexus for service connection she stated.  

The same VA examiner further opined in August 2014 that the Veteran's hearing loss was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner reasoned that military medical records document no significant degradation of the Veteran's hearing during his service.  Complaints of hearing loss and/or tinnitus were not found in his military medical records and computerized patient record system records document he has had a history of conductive component to his hearing loss (See a September 2003 audiogram) and there was no noise induced component to that loss.  There was no nexus for service connection.  

The VA examiner also commented that she reviewed the conflicting medical evidence and noted that the difference between the September 2007 examination and the November 2011 findings was a 10-15 decibel difference only at 250 and 500 hertz.  This difference could possibly be explained by a possible upper respiratory condition as previous records have indicated a conductive component to his hearing loss as seen in his 2003 audio test results.  The examiner was unable to determine if the Veteran had this at his 2007 examination.  She also stated that the Veteran's self-reported history of a continuity of symptoms could be explained by a fluctuating conductive component to his hearing as seen in previous hearing test results.  The Veteran she stated has had a documented decline in his high frequency thresholds compared with his 2003 test results which can be explained as presbycusis.

The Board finds that the medical opinions are persuasive and warrant being assigned greater probative weight.  The Board has afforded greater probative value to the opinions of the VA examiner than the Veteran's assertions of an in service onset and continuity.  To the extent that the representative argues that the 15/15 whisper testing from the Veteran's service treatment records is inadequate for consideration in this case the VA opinions discussed above are not based solely on such testing.  Rather, the opinions were rendered after examination of the Veteran, review of all service treatment records, post service treatment records and consideration of the nature and etiology of the disabilities.  

In sum, the Board finds that the claim for service connection for a bilateral hearing loss disability and tinnitus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the more probative evidence, however, preponderates against entitlement to service connection that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).



ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.  

Entitlement to service connection for tinnitus is denied.  



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


